In a negligence action to recover damages for personal injuries, defendant Royal Elevator Company, Inc., appeals from an order of the Supreme Court, Kings County, dated June 20, 1962, which granted plaintiffs’ motion to vacate said defendant’s notice to take a physical medical examination of the plaintiff, Sara Young, and required plaintiffs to serve copies of all medical reports of physicians who will testify upon their behalf. Order affirmed, with $10 costs and disbursements (see Juett v. Paesani, 19 A D 2d 726). Beldock, P. J., Ughetta, Kleinfeld, Rabin and Hopkins, JJ., concur.